       Case 7:17-cv-08943-CS-JCM Document 574 Filed 05/30/20 Page 1 of 2



UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK

NATIONAL ASSOCIATION FOR THE
ADVANCEMENT OF COLORED PEOPLE,
SPRING VALLEY BRANCH; JULIO
CLERVEAUX; CHEVON DOS REIS; ERIC
GOODWIN; JOSE VITELIO GREGORIO;
DOROTHY MILLER; HILLARY MOREAU;                         17 Civ. 8943 (CS) (JCM)
and WASHINGTON SANCHEZ,

                            Plaintiffs,

                v.

EAST RAMAPO CENTRAL SCHOOL
DISTRICT and MARYELLEN ELIA, IN HER
CAPACITY AS THE COMMISSIONER OF
EDUCATION OF THE STATE OF NEW
YORK,

                            Defendants.


                         DECLARATION OF CLAUDIA T. SALOMON

       CLAUDIA T. SALOMON, pursuant to 28 U.S.C. § 1746, declares under penalty of

perjury as follows:

       1.        I am a Partner at the law firm of Latham & Watkins LLP, 885 Third Avenue, New

York, NY 10022, co-counsel for Plaintiffs with the New York Civil Liberties Union Foundation

in the above-captioned matter. I am a member in good standing of the bar of the State of New

York and this Court.

       2.        I respectfully submit this Declaration in support of Plaintiffs’ Opposition to the

Defendant East Ramapo Central School District’s (the “District”) Emergency Motion to Stay

Decision and Order Pending Appeal. I am familiar with all of the facts and circumstances set

forth herein.
         Case 7:17-cv-08943-CS-JCM Document 574 Filed 05/30/20 Page 2 of 2



         3.    Attached as Exhibit 1 is a true and correct copy of the document Board Policy

2351 -- Quorum, downloaded from https://www.ercsd.org/site/handlers/filedownload.ashx?

moduleinstanceid=53&dataid=624&FileName=2351---Quorum.pdf.

         4.    Attached as Exhibit 2 is a true and correct copy of excerpts of the trial transcripts

for February 27, 2020 and March 24, 2020.



Dated:         May 30, 2020
               New York, New York

                                                     /s/ Claudia T. Salomon
                                                     Claudia T. Salomon




                                                 2
